DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, --comprising-- should be added after “probe” in line 1.
In claims 2, 10, and 14, “Claim 1” should be changed to --Claim 1,--.
	In claim 16, “a” should be changed to --the-- in line 3.
In claim 17, --comprising-- should be added after “probe” in line 1; and --an-- should be added before “environment” in line 8.
In claim 19, “Claim 17” should be changed to --Claim 17,--.
In claim 20, “Claim 19” should be changed to --Claim 19,--.
Claims 3, 5-9, 11-13, 15, and 18 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 11-13, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,151,484 to Feehan et al [hereinafter Feehan].
Referring to claim 1, Feehan discloses a temperature detector probe (figures 1, 2b; column 1, lines 10-13; column 2, line 71-column 3, line 14; column 3, lines 25-56) comprising:
a housing (5) defining a bore extending longitudinally through the housing; 
a pair of electrical connectors (7, 9) extending longitudinally through the bore; 
a support cap (11) disposed at a first end portion of the housing (5); and 
a sensor (19) provided on the support cap (11) and electrically coupled to the pair of electrical connectors;
wherein the support cap is positioned between the pair of electrical connectors and the sensor (figure 2b).

Referring to claim 4, Feehan discloses that the pair of electrical connectors (7, 9) are a pair of wires that are electrically coupled to the sensor (19) via the support cap (11).

Referring to claim 11, Feehan discloses that the sensor (19) is configured to directly contact a surface of an object (1) to measure a temperature of the object (column 3, lines 44-56).

Referring to claim 12, Feehan discloses that the housing (5) defines one or more circumferential grooves (e.g., threads) along an exterior of the housing (5) (figure 1).

Referring to claim 13, Feehan discloses that the sensor (19) is a thermocouple (column 3, lines 44-56).

Referring to claim 16, Feehan discloses a system figures 1, 2b) comprising:
an object (1 and 3, which are welded together as a unitary object) (column 3, lines 3-7); and
the temperature detector probe of Claim 1;
wherein the temperature detector probe is disposed in the object (1, 3), and the sensor (19) of the temperature detector probe directly faces a surface of the object (1, 3) (figure 1).

Referring to claim 17, Feehan discloses a temperature detector probe (figures 1, 2b; column 1, lines 10-13; column 2, line 71-column 3, line 14; column 3, lines 25-56) comprising:
a housing  (5) defining a bore extending longitudinally through the housing, wherein the housing has one or more circumferential grooves (e.g., threads) along an exterior of the housing;
a pair of electrical connectors (7, 9) extending longitudinally through the bore;
a support cap (11) disposed at a first end portion of the housing (5), wherein the support cap (11) includes a first surface facing the bore and a second surface exposed to an environment; and
a sensor (19) generating a signal indicative of a temperature and being electrically coupled to the pair of electrical connectors (7, 9), wherein the sensor (19) is disposed on the second surface of the support cap (11) away from the bore (figure 2b).

Claims 1, 2, 4, 6, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,696,348 to Kawamura et al [Kawamura].
Referring to claim 1, Kawamura discloses a temperature detector probe (figures 1, 2; column 1, lines 10-13; column 2, line 71-column 3, line 14; column 3, lines 25-56) comprising:
a housing (1) defining a bore extending longitudinally through the housing; 
a pair of electrical connectors (2, 3) extending longitudinally through the bore; 
a support cap (7) disposed at a first end portion of the housing (1); and 
a sensor (4) provided on the support cap (7) and electrically coupled to the pair of electrical connectors (2, 3), wherein the support cap is positioned between the pair of electrical connectors and the sensor.

Referring to claim 2, Kawamura discloses a pair of electrical pins (11) extending through a second end portion (16) of the housing and electrically coupled to the pair of electrical connectors (2, 3).

Referring to claim 4, Kawamura discloses that the pair of electrical connectors (2, 3) are a pair of wires that are electrically coupled to the sensor (4) via the support cap (7) (column 7, lines 27-28).

Referring to claim 6, Kawamura discloses the support cap (7) including two plated (6) through-holes (8) to electrically couple the pair of electrical connectors (2, 3) and the sensor (4) (column 8, lines 44-50).

Referring to claim 10, Kawamura discloses a temperature insulating material (5) disposed on a surface of the sensor (4) (column 7, lines 35-38).

Referring to claim 13, Kawamura discloses that the sensor (4) is a thermocouple (column 1, lines 5-7; column 8, lines 58-59).

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,118,486 to Nyffenegger.
Referring to claim 1, Nyffenegger discloses a temperature detector probe (figures 2, 3; column 3, line 61-column 4, line 8) comprising:
a housing (22) defining a bore extending longitudinally through the housing; 
a pair of electrical connectors (20, 21) extending longitudinally through the bore; 
a support cap (33) disposed at a first end portion of the housing (22); and 
a sensor (34) provided on the support cap (33) and electrically coupled to the pair of electrical connectors (20, 21), wherein the support cap is positioned between the pair of electrical connectors and the sensor.

Referring to claim 4, Nyffenegger discloses that the pair of electrical connectors (20, 21) are a pair of wires that are electrically coupled to the sensor (34) via the support cap (33) (column 3, lines 66-67).

Referring to claim 7, Nyffenegger discloses the sensor being a resistance temperature detector sensor chip (figure 1; column 3, lines 51-60).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feehan.
Referring to claim 5, Feehan discloses a probe having all of the limitations of claim 5, as stated above with respect to claim 1, and further discloses that the support cap (11) is made of a thermally insulating material (column 3, lines 25-37), but does not explicitly disclose that the material is polyamide.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the support cap of Feehan of polyamide since Feehan discloses that the support cap is made of a thermally insulating material, and the particular material used to make the thermally insulating cap claimed by applicant, i.e., polyamide, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus, which in this case is to provide a thermally insulating support cap. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura.
Referring to claim 3, Kawamura discloses a probe having all of the limitations of claim 3, as stated above with respect to claim 1, and further discloses that the pair of electrical connectors (2, 3) are pins (11) that are electrically coupled to the sensor (4) via the support cap (7), but does not disclose the pins being POGO pins. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pins of Kawamura POGO pins since the use of the particular type of pins claimed by applicant, i.e., POGP, are considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular pins claimed by applicant are considered to be the use of numerous known alternate types of pins that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide using routine experimentation in order to provide pine as already suggested by Kawamura.

Referring to claim 5, Kawamura discloses a probe having all of the limitations of claim 5, as stated above with respect to claim 1, and further discloses that the support cap (7) is made of a thermally insulating material (column 8, line 66-column 9, line 1), but does not explicitly disclose that the material is polyamide.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the support cap of  Kawamura of polyamide since Kawamura discloses that the support cap is made of a thermally insulating material, and the particular material used to make the thermally insulating cap claimed by applicant, i.e., polyamide, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus, which in this case is to provide a thermally insulating support cap. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nyffenegger.
Referring to claim 8, Nyffenegger discloses a probe having all of the limitations of claim 8, as stated above with respect to claim 1, and further discloses that the sensor is a thin film resistive element deposited on the support cap (33) (figure 3), but is silent as to the thin film resistive element having a high temperature coefficient of resistance.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thin film resistive element of Nyffenegger of a material having a high temperature coefficient of resistance since Nyffenegger discloses that the thin film has a resistance (resistive element), and the particular material used to make the thin film resistive element claimed by applicant, e.g., a material having a high temperature coefficient of resistance, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus, which in this case is to provide a thin film resistive element for measuring temperature. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 9, Nyffenegger discloses a probe having all of the limitations of claim 9, as stated above with respect to claim 8, and further discloses that the thin film resistive element is made of a thermally conductive material (silver) (column 3, line 56), but does not disclose the thermally conductive material being one of copper, nickel, nickel-iron, or platinum.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thin film resistive element of Nyffenegger one of copper, nickel, nicker-iron, or platinum since Nyffenegger discloses that the thin film resistive element is made of a thermally conductive material, and the particular material used for the thermally conductive material claimed by applicant, e.g., copper, nickel, nickel-iron, or platinum, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus, which in this case is to provide a thin film resistive element made of a thermally conductive material for measuring temperature. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of U.S. Patent 7,000,478 to Zwollo et al [hereinafter Zwollo].
Referring to claim 14, Kawamura discloses a probe having all of the limitations of claim 14, as stated above with respect to claim 1 except for a signal processing circuit communicably coupled to the sensor to condition a signal from the sensor.
However, Zwollo discloses a temperature sensor detector probe having a housing (20) with a temperature sensor (12) and a signal processing circuit (28) communicably coupled to the temperature sensor to condition a signal from the temperature sensor to provide a fast and accurate dynamic response (figures 2, 3, 5; column 1, lines 14-15; column 2, lines 12-13; column 4, line 58-60; column 4, line 65-column 5, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kawamura with a signal processing circuit communicably coupled to the sensor to condition a signal from the sensor, as suggested by Zwollo, in order to provide a fast and accurate dynamic response.

Referring to claim 15, Kawamura discloses a probe having all of the limitations of claim 15, as stated above with respect to claim 14 except for Kawamura disclosing the housing defining a chamber at a second end portion of the housing, and the signal processing circuit is disposed at the chamber, and the pair of electrical connectors being electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit.
However, Zwollo discloses the housing (20) defining a chamber (42) at a second end portion of the housing, and the signal processing circuit (28) being disposed at the chamber, and electrical connectors being electrically coupled to the signal processing circuit (28) to communicably couple the sensor and the signal processing circuit in order to provide a fast and accurate dynamic response (figures 2, 3, 5; column 1, lines 14-15; column 2, lines 12-13; column 4, line 58-column 5, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura such that the housing defines a chamber at a second end portion of the housing and the signal processing circuit is disposed at the chamber, and the pair of electrical connectors being electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit, s suggested by Zwollo, in order to provide a fast and accurate dynamic response.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Feehan.
Referring to claim 17, Kawamura discloses a temperature detector probe (figures 1, 2; column 1, lines 10-13; column 2, line 71-column 3, line 14; column 3, lines 25-56) comprising:
a housing (1) defining a bore extending longitudinally through the housing; 
a pair of electrical connectors (2, 3) extending longitudinally through the bore; 
a support cap (7) disposed at a first end portion of the housing (1), wherein the support cap (7) includes a first surface facing the bore and a second surface exposed to an environment; and 
a sensor (4) generating a signal indicative of a temperature and being electrically coupled to the pair of electrical connectors (2, 3), wherein the sensor (4) is disposed on the second surface of the support cap (7) away from the bore.
Kawamura does not disclose the housing having one or more circumferential grooves along an exterior of the housing.
However, Feehan discloses a temperature detector probe (figures 1, 2b; column 1, lines 10-13; column 2, line 71-column 3, line 14; column 3, lines 25-56) comprising a housing (5) having a pair of electrical connectors (7, 9) and a sensor (19) electrically coupled to the pair of electrical connectors; wherein the housing (5) defines one or more circumferential grooves (e.g., threads) along an exterior of the housing (5) for releasable attachment to an adapter head (figure 1; column 4, lines 13-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the housing of Kawamura with one or more circumferential grooves along an exterior of the housing, as suggested by Feehan, in order to provide releasable attachment to the fitting (10).

Referring to claim 18, Kawamura in view of Feehan disclose a probe having all of the limitations of claim 17, as stated above with respect to claim 17, wherein Kawamura discloses the support cap (7) including two plated (6) through-holes (8) to electrically couple the pair of electrical connectors (2, 3) and the sensor (4) (column 8, lines 44-50).

Referring to claim 19, Kawamura in view of Feehan disclose a probe having all of the limitations of claim 19, as stated above with respect to claim 17, wherein Kawamura discloses a pair of electrical pins (11) extending through a second end portion (16) of the housing and the pair of electrical connectors (2, 3) being a pair of wires that are electrically coupled to the pair of electrical pins (11) and to the sensor (4) via the support cap (7) (column 7, lines 27-28).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Feehan, as stated above with respect to claim 19, and further in view of Zwollo.
Kawamura in view of Feehan disclose a probe having all of the limitations of claim 20, as stated above with respect to claim 19, except for Kawamura disclosing a signal processing circuit, wherein the housing defines a chamber at an end opposite of the sensor, and the signal processing circuit being disposed at the chamber, and the pair of electrical connectors being electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit.
However, Zwollo discloses a temperature sensor detector probe having a housing (20) with a temperature sensor (12) and a signal processing circuit (28); wherein the housing (20) defines a chamber (42) at a second end portion of the housing, and a signal processing circuit (28) being disposed at the chamber, and electrical connectors being electrically coupled to the signal processing circuit (28) to communicably couple the sensor and the signal processing circuit in order to provide a fast and accurate dynamic response (figures 2, 3, 5; column 1, lines 14-15; column 2, lines 12-13; column 4, line 58-column 5, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamura in view of Feehan such that the housing of Kawamura defines a chamber at a second end portion of the housing and a signal processing circuit disposed at the chamber, and the pair of electrical connectors being electrically coupled to the signal processing circuit to communicably couple the sensor and the signal processing circuit, s suggested by Zwollo, in order to provide a fast and accurate dynamic response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/25/21